Title: Statement of Account from Thomas Claxton, 6 October 1801
From: 
To: 


Oct. 6th 1801
Statement of Cash, drawn for the purpose of furnishing the Presidents House—



  By Gen Lee, as reported by the Treasury, to compensate him for the portrait of Gen. Washington,
  
  800.  


  By Thos. Claxton,
  
  


  Aug. 27, 1800
  
  4500  


  Nov. 9
  
  1459.38


  May 19, 1801
  
  3500  


  July 2
  
  1500  


  Oct. 6 called for, to settle every demand, excepting for grates
  }
   1755.55


  
  
  13,514.93


  The Balance of the 15,000 dollars is
  
  1485. 7


  This balance is increased by discounts &c
  
  15.76


  
  
  1700.83


  To this sum is added the proceeds of the Sale of Carriages, horses &c.
  }
  about 1600.  


  The balance, of an appropriation made in 1797, and deposited in the treasury by Mr Adams
  }
  1102.  


  Total not expended, and in the Treasury
  
  4402.83


